DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 states “identify one or more first user activities” and “identify one or more second user activities”. It is unclear if applicant is stating that one microphone is identifying a first user and the second microphone is identifying a second user that is different from the first user. This is very unclear as the claims overall seems to success that the microphones are only referring to one user and the microphones are around the same area of the one user. However, if two microphones are around the same area of the one user how can they provide two different activities.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5, 9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG-Pub 2018/0177029.

Regarding claim 1 and 11, Wang teaches analyzing first audio data received from a first microphone device of the plurality of microphone devices, analyzing second audio data received from a second microphone device of the plurality of microphone devices (Fig. 6 & [0129]: having multiple light bulbs with microphones in a network and receiving audio data in multiple microphones in the light bulbs in the network), comparing the first audio data to the second audio data to identify, differences between the first audio data and the second audio data, and assigning a priority level to the first and/or second microphone device based on the differences between the first audio data and the second audio data ([0129]: comparing the audio data to see which one has a higher decibel level or has higher confidence level and give priority to the higher), wherein the priority level is indicative of a priority rule for analyzing future audio data recorded by the first and/or second microphone device, respectively, and/or wherein the priority level is indicative of a communication rule for communicating future audio data from the first and/or second microphone device, respectively, via the network (Fig. 3 & [0129]: whichever microphone has a higher decibel level or higher confidence level, gets to have priority on processing and implementing the voice command).  
While Wang failed to explicitly teach historical audio data. However, Wang does teaches storing the audio data in memory-628 to then be analyze in [0101] which would make it historical audio data. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 12, Wang teaches a plurality of microphone devices connected via a network (Fig. 3), the controller comprising a communication module configured to receive first  audio data from a first microphone device of the plurality of microphone devices, and to receive second audio data from a second microphone device of the plurality of microphone devices (Fig. 6 & [0129]: having multiple light bulbs with microphones in a network and receiving audio data in multiple microphones in the light bulbs in the network), and a processor configured to analyze the first audio data, analyze second audio data , compare the first audio data to the second  audio data to identify differences between the first audio data and the second audio data, and assign a priority level to the first and/or second microphone device based on the differences between the first audio data and the second audio data ([0129]: comparing the audio data to see which one has a higher decibel level or has higher confidence level and give priority to the higher), wherein the priority level is indicative of a priority rule for analyzing future audio data recorded by the first and/or second microphone device, respectively, and/or wherein the priority level is indicative of a communication rule for communicating future audio data from the first and/or second microphone device, respectively, via the network (Fig. 3 & [0129]: whichever microphone has a higher decibel level or higher confidence level, gets to have priority on processing and implementing the voice command).  
While Wang failed to explicitly teach historical audio data. However, Wang does teaches storing the audio data in memory-628 to then be analyze in [0101] which would make it historical audio data. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 13, Wang teaches wherein the controller is comprised in the first microphone device, and wherein the communication module is configured to receive the first audio data from a microphone comprised in the first microphone device (Fig. 3 & Fig. 6 & [0090]: the controller-300/600 can have a microphone and be the first microphone device). 
While Wang failed to explicitly teach historical audio data. However, Wang does teaches storing the audio data in memory-628 to then be analyze in [0101] which would make it historical audio data. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 14, Wang teaches a central controller comprising the controller of claim 12 (Fig. 3-300); the first microphone device configured to communicate the first audio data to the central controller, and the second microphone device configured to communicate the second historical audio data to the central controller (Fig. 3-light 1 and light 2 are the microphones lights that will communicate with the central controller-300). 
While Wang failed to explicitly teach historical audio data. However, Wang does teaches storing the audio data in memory-628 to then be analyze in [0101] which would make it historical audio data. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Regarding claim 2, Wang teaches wherein the communication rule defines an allowed number, frequency, latency, quality and/or size of audio data to be communicated from the respective microphone device via the network ([0129]: whichever microphone audio data has the highest decibel or confidence level will have the priority of being the first one and the rest of the command from other microphones will be next, which is a communication rule that all microphones will be able to communicate their commands, but the one with higher decibel will be number one).  

	Regarding claim 5, Wang teaches wherein the step of analyzing the first audio data comprises analyzing the first audio data to identify a first level of user presence, and wherein the step of analyzing the second audio data comprises analyzing the second audio data to identify a second level of user presence and wherein the assigning of the priority level to the first and/or second microphone device is further based on the first and second levels of user presence ([0129]: being able to determine which light bulb with a microphone has the highest decibel level which suggest the user is closer do that device and selecting that as the priority).
While Wang failed to explicitly teach historical audio data. However, Wang does teaches storing the audio data in memory-628 to then be analyze in [0101] which would make it historical audio data. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

	Regarding claim 9, Wang teaches wherein the step of analyzing the first audio data comprises analyzing the first audio data to identify one or more first user activities based on the first audio data, and wherein the step of analyzing the second audio data comprises analyzing the second audio data to identify one or more second user activities based on the second audio data , and wherein the assigning of the priority level to the first and/or second microphone device is further based on the one or more first user activities and the one or more second user activities ([0041]: being able to determine if sound is coming from the driver/first user activity or passenger/second user activity and selecting only the wanted voice & [0129]: prioritizing the sound with higher decibel).
While Wang failed to explicitly teach historical audio data. However, Wang does teaches storing the audio data in memory-628 to then be analyze in [0101] which would make it historical audio data. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
[AltContent: rect]	Regarding claim 15, Wang teaches wherein the system is a lighting system, and wherein the first microphone device and the second microphone device are comprised in a first lighting device of the lighting system and a second lighting device of the lighting system, respectively (Fig. 6 & [0090]: light bulb with microphones).

Claim 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG-Pub 2018/0177029 in view of Horling US PG-Pub 2018/0330589.

	Regarding claim 3, Wang teaches wherein the step of analyzing the first audio data comprises analyzing the first audio data to identify different types of audio in the first audio data ([0041]: determining different type of audio like user voice, passenger voice or vehicle noise), and wherein the step of analyzing the second audio data comprises analyzing the second audio data to identify different types of audio in the second audio data ([0041]: determining different type of audio like user voice, passenger voice or vehicle noise, which will also be done on all the audio data) and wherein the method further comprises: wherein the assigning of the priority level to the first and/or second microphone device is further based on the first set of audio classes and the second set of audio classes, respectively ([0041] & [0129]: being able to identify user voice, passenger voice and vehicle sounds and filtering out unwanted sound and only keeping wanted sound like user voice and then the priority will be of the user voice).
	Wang failed to teach classifying different types of audio of the first historical audio data into a first set of one or more audio classes, and classifying different types of audio of the second historical audio data into a second set of one or more audio classes.
	However, Horling teaches classifying different types of audio of the first historical audio data into a first set of one or more audio classes, and classifying different types of audio of the second historical audio data into a second set of one or more audio classes ([0140]: classification module for classifying sounds like noise, voice and audio events).
	Wang and Horling are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because after identifying different audio sources classifying helps to  group audio sources together for easier access.

	Regarding claim 4, Wang teaches wherein the identify audio comprise: background noise, non-speech audio generated by a user, non-speech audio generated by infrastructure, background speech, voice commands for controlling voice-controlled devices, voice commands for requesting voice-controlled services, and/or wake words for triggering voice-operated systems, assistants or services ([0041]: background ambient noise or vehicle noise or passenger voice or user voice).  
	Wang failed to teach audio classes.
	However, Horling teaches audio classes ([0140]: classification module for classifying sounds like noise, voice and audio events).
	Wang and Horling are analogous art because they are both in the same field of endeavor, namely audio processing. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because after identifying different audio sources classifying to classes helps to  group audio sources together for easier access.

Claim 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang US PG-Pub 2018/0177029 in view of Chung US PG-Pub 2008/0055101.

	Regarding claim 6, Wang teaches assigning priority level ([0129]: assigning priority on microphone with higher decibel levels).
Wang failed to teach determining one or more locations of one or more users relative to the first, second and a third microphone device based on the first, second and third historical audio data, and assigning the priority level to the first, second and/or third microphone device further based on the locations of the users relative to the first, second and third microphone devices.  
However, Chung teaches determining one or more locations of one or more users relative to the first, second and a third microphone device based on the first, second and third historical audio data, and assigning the priority level to the first, second and/or third microphone device further based on the locations of the users relative to the first, second and third microphone devices ([0015]: running through all microphones to select the one closes to the person based on it’s location/position relative to the user and the closest microphone will have priority).
Wang and Chung are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because selecting the closes microphone is more likely to have the best voice signal from the user.

Regarding claim 7, Chung teaches determining one or more trajectories of one or more users over time relative to the first, second and third microphone devices based on the locations of the one or more users over time, assigning the priority level to the first, second and/or third microphone device further based on the one or more trajectories of the one or more users ([0017]: tracking the user as they move around using motion sensor and microphone and camera). Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because tracking a user helps to keep monitoring the user as he moves around.

Regarding claim 8, Chung teaches obtaining locations of the first and second microphone devices, and assigning the priority level to the first and/or second microphone device further based on the respective locations of the first and second microphone devices ([0015]: running through all microphones to select the one closes to the person based on it’s location/position relative to the user and the closest microphone will have priority).
Wang and Chung are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because selecting the closes microphone is more likely to have the best voice signal from the user.

Regarding claim 10, Chung teaches receiving a presence signal from a presence sensor associated with the first and/or the second microphone device, and adjusting the priority level of the first and/or the second microphone device, respectively, in response to the presence signal ([0015] & [0017]: running through all microphones to select the one closes to the person based on it’s location/position relative to the user and the closest microphone will have priority and using motion sensors to track the user which is providing the presence of the user).
Wang and Chung are analogous art because they are both in the same field of endeavor, namely audio devices. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because a motion sensor is an alternate equivalent way to track a person.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519. The examiner can normally be reached M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654